 1
                                                                              JS-6
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   JERRELL GUYTON,                                     Case No. LACV 18-9033-AG (LAL)

11                                     Petitioner,       JUDGMENT
12                          v.

13   MARTIN BIDER,

14                                        Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19           IT IS ADJUDGED that Petitioner’s request for stay is denied, the Petition is denied, and
20   this action is dismissed with prejudice.
21            May 24, 2019
     DATED: ___________________                      _________________________________________
                                                     ___
                                                       _________________
                                                                      ____
                                                                         _ ____________________
22                                                   HONORABLE ANDREWDREW J. GUILFORD
                                                                  ANDR
                                                                     DR
23                                                   UNITED STATES DISTRICT JUDGE

24
25
26
27
28
